Johnson, Presiding Judge.
Claude Gentry was tried before a jury and convicted of aggravated assault and possessing a firearm during the commission of a felony. He moved for a new trial, alleging, among other things, that his trial counsel was ineffective, although his written motion did not specify how his counsel’s performance was deficient. An evidentiary hearing was held on Gentry’s motion, after which the trial court entered an order denying the motion without explanation.
Gentry now appeals from that order, arguing that the trial court erred in denying his claim of ineffective assistance of counsel. However, no transcript of the hearing on the motion for new trial was made. Absent a transcript, we must presume that Gentry failed to meet his burden of proving the ineffectiveness of his trial counsel and that the trial court correctly denied the motion for new trial on this ground.1 The judgment of the trial court is therefore affirmed.

Judgment affirmed.


Eldridge and Mikell, JJ, concur.

Herbert E. Franklin, Jr., District Attorney, Michael J. Moeller, Assistant District Attorney, for appellee.

 See Tate v. State, 230 Ga. App. 186, 189 (5) (495 SE2d 658) (1998); Jackson v. State, 205 Ga. App. 827, 829 (3) (424 SE2d 6) (1992).